NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

               WALKER DIGITAL, LLC,
                 Plaintiff- Appellant,
                            v.
          MICROSOFT CORPORATION
       AND HEWLETT-PACKARD COMPANY,
              Defendants-Appellees,
                           and
                      DELL, INC.,
                       Defendant.
               __________________________

                       2011-1419
               __________________________

   Appeal from the United States District Court for the
Central District of California in case no. 09-CV-7514,
Judge Philip S. Gutierrez.
              ___________________________

                 Decided: May 24, 2012
              ___________________________

    LAWRENCE M. HADLEY, McKool Smith Hennigan, P.C.,
of Los Angeles, California, argued for plaintiff-appellant.
With him on the brief were RODERICK G. DORMAN, ALAN P.
BLOCK, THOMAS B. WATSON and MIEKE K. MALMBERG.
WALKER DIGITAL   v. MICROSOFT CORP                        2




   GREGORY P. STONE, Munger, Tolles & Olson, LLP, of
Los Angeles, California, argued for defendants-appellees.
With him on the brief were TED DANE and ADAM R.
LAWTON. Of counsel on the brief was ISABELLA E. FU,
Microsoft Corporation, of Redmond, Washington.
              __________________________

 Before RADER, Chief Judge, LOURIE and MOORE, Circuit
                       Judges.
MOORE, Circuit Judge.
    After the district court construed the disputed claim
terms of asserted U.S. Patent No. 6,349,295 (’295 patent),
it granted Microsoft’s motion for summary judgment of
non-infringement and entered final judgment in favor of
Microsoft. Walker Digital appeals the district court’s
constructions of several related claim terms. For the
reasons set forth below, we affirm the district court’s
judgment.
                       BACKGROUND
    The ’295 patent is directed to performing background
searches over a network from within an application
program, such as a word processor, without interrupting
the use of the application program. ’295 patent col.2 ll.49-
57. To allow a user to continue working in the application
program while simultaneously searching in the back-
ground, the ’295 patent teaches the use of multiple proc-
essing “threads.” The application program, which runs in
the foreground thread, launches the search on a back-
ground thread. Id. col.4 ll.34-57. This allows the user to
continue using the application program without interrup-
tion while the search process occurs in the background.
Id.
3                         WALKER DIGITAL   v. MICROSOFT CORP


    The constructions of similar terms in five claims are
appealed, each term relating to initiating a search from
the application program. Claims 18 and 24 each recite
“initiating from said first application program, on a
background thread over a network, a search . . . .” Claims
71 and 72 each recite, “a step to initiate from the first
application program, on a background thread over a
network, said search . . . .” And claim 76 recites, “initiat-
ing from the first application program, on a background
thread over a network, said search . . . .”
    The district court construed each of these terms simi-
larly, concluding that each requires initiation of the
search on a background thread. Because the accused
Microsoft Word program initiates the search in its fore-
ground thread, the district court granted Microsoft’s
motion for summary judgment of non-infringement and
entered final judgment in favor of Microsoft. The district
court alternatively concluded that Word does not infringe
because the user’s ability to interact with Word is inter-
rupted during the initiation steps that occur on the fore-
ground thread, contrary to the claim requirements.
Walker Digital appeals, contending that the district
court’s constructions are erroneous. We have jurisdiction
under 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
    Claim construction is a matter of law that we review
de novo. ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d
1368, 1374 (Fed. Cir. 2009). Absent contrary evidence,
“the words of a claim ‘are generally given their ordinary
and customary meaning’” as understood by a person of
ordinary skill in the art at the time of invention. Phillips
v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en
banc) (quoting Vitronics Corp. v. Conceptronic, Inc., 90
F.3d 1576, 1582 (Fed. Cir. 1996)). The claims should be
WALKER DIGITAL   v. MICROSOFT CORP                         4


read in context with the specification, but care should be
taken not to read limitations from the specification into
the claims. Id. at 1315, 1323.
    Walker Digital argues that the district court’s con-
struction erroneously requires “initiation of the search” to
occur on a background thread. Walker Digital argues
that the specification’s only embodiment “initiates” the
search on the foreground thread at step 442 in Figure
4B—where the application program sets a task variable to
“data search”—and that the search is then “performed” on
a background thread. Walker Digital contends that the
clause “on a background thread over a network” in the
disputed claims modifies “search” instead of “initiate” or
“initiation” because the search is initiated from the appli-
cation program, not over a network. Walker Digital thus
argues that initiation occurs on the foreground thread.
Walker Digital further argues that claim 20, which de-
pends from claim 18 and requires the search tool to exe-
cute on a background thread, indicates that “initiation” in
claim 18 is on the foreground thread.
    We disagree. Claim 18, which is representative, re-
cites “initiating from said first application program, on a
background thread over a network, a search . . . .” The
plain meaning requires that the search be initiated from
the application program on a background thread and over
a network. This is consistent with the specification and
statements made by Walker Digital during prosecution of
the ’295 patent.
     The specification and claims use the term “initiate” in
slightly different ways. The specification refers to “initi-
ate” from a user’s point of view, stating that a user “initi-
ates” a search by pressing a toolbar icon, selecting a menu
item, or entering keyboard commands. ’295 patent col.4
ll.47-51. The claims, however, are drafted from the per-
5                           WALKER DIGITAL    v. MICROSOFT CORP


spective of the software system, referring to the applica-
tion program’s “initiation” of a search in response to a user
command to initiate. For example, claim 10 recites “re-
ceiving a command from a user . . . to initiate a search,
said search being launched from said first application
program” and “initiating said search using a background
thread.” ’295 patent cl.10; see also id. cl.1, 16, 17. Simi-
larly, the claims at issue here each contain a user-
command step (receiving a user command to initiate a
search or selecting a search term) and a step in which the
application program initiates the search. See ’295 patent
cl. 18, 24 (“initiating from said first application program .
. . a search”); id. cl. 71, 72 (“a step to initiate from the first
application program . . . said search”); id. cl. 76 (“initiat-
ing from the first application program . . . said search”).
Thus, although the specification uses “initiate” from the
user’s point of view, the claim limitations at issue concern
the application program’s “initiation” of the search in
response to a user’s command.
    From the application program’s perspective, the speci-
fication teaches that in response to receiving a user’s
command to initiate a search, the application program
launches the requested search on a background thread:
    [T]he word processing application program 400
    launches a supplemental search on a given data
    element when requested by a user. . . . The sup-
    plemental search is launched in the background
    and the user continues working in the word proc-
    essing application program 400 until the search
    results are received.
’295 patent col.4 ll.45-57. See also id. col.6 ll.55-58 (“[T]he
word processing application program 400 directs the CPU
to launch the supplemental search process 500 (i) when a
supplemental search is requested by a user on a given
WALKER DIGITAL   v. MICROSOFT CORP                        6


topic.”). The specification explains and Figure 4B illus-
trates that the application program receives a user’s
command to search, sets a task variable to “data search-
ing,” and launches supplemental search process 500 in
the background while simultaneously returning control of
the application program to the user. ’295 patent col.7
ll.37-40; id. col.8 ll.47-53. When the system sets a status
variable indicating that a search is going to occur, this is
not “initiating” the search itself. Rather, the search is
initiated and performed during the supplemental search
process, which runs on a background thread. See ’295
patent figs.5A-5E; id. col.10 l.44-col.12 l.50. We thus
reject Walker Digital’s argument that the only embodi-
ment initiates the search on a foreground thread.
     Statements made by Walker Digital during prosecu-
tion of the ’295 patent also indicate that the application
program initiates the search on a background thread. In
distinguishing the prior art Wolfe reference, Walker
Digital stated, “Wolfe contains no disclosure concerning
initiating a search without preempting an application
program.” J.A. 341; see also id. (“The present invention is
primarily concerned with a software application program .
. . from which a database search is launched without
interrupting the foreground processing of the application
program.”); ’295 patent col.8 ll.53-57 (“[A]s shown in FIG.
4B, the word processing application program 400
launches the supplemental search process 500 during step
445, while simultaneously returning control of the word
processing application program 400 to step 424.”). For the
search to be “initiated” without preempting the applica-
tion program running on the foreground thread, the
“initiation” must occur on a background thread.
    We also reject Walker Digital’s argument regarding
dependent claim 20. Claim 18 requires that a “search
tool” be used by the application program to conduct the
7                         WALKER DIGITAL   v. MICROSOFT CORP


search. The preferred embodiment describes this search
tool as a separate “browser program” that the application
communicates with through inter-process communication
techniques. ’295 patent col.11 ll.35-62; id. col.6 ll.30-42.
Claim 20, however, requires the “search tool” to run in a
background thread of the application program instead of
running as a separate “browser program.” Claim 20 thus
does not speak to the initiation of the search.
                         *****
    Based on the claim language, specification, and
statements made by Walker Digital during prosecution,
we agree with the district court that the disputed claims
require that the application program initiate the search
on a background thread. We therefore affirm the district
court’s judgment. We decline to reach the district court’s
alternative basis for granting summary judgment as well
as Walker Digital’s related arguments.
                       AFFIRMED